DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	In the amendment filed on 8/9/2022, claims 1, 6, 8, 10, 12-14, and 19 have been amended. Claims 7 and 20 have been cancelled. Claims 21-22 have been added. The currently pending claims considered below are claims 1-6, 8-19, and 21-22.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Yi et al. (US Publication 2017/0364560 A1) and Sirajuddin et al. (US Publication 2020/0104387 A1) teach analogous art to the instant application, that of query processing. Yi more specifically teaches executing queries by generating serialized BLOB data. Sirajuddin more specifically teaches deserializing BLOB data that is serialized and storing results in-memory that corresponds to stored, non-volatile database data. However, after careful consideration of the claim amendments and response (pages 2-12) filed 8/9/2022 and the telephone interview held on 7/28/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Yi in view of Sirajuddin teaching performing deserialization of generated, serialized BLOB data in response to executing a generated query statement comprised of sub queries, but does not explicitly indicate executing a query access plan by calling incorporated modified database access API that send a generated query statement and data type mapping to a remote database system, the data type mapping includes data conversion definitions to adapt remote database system data type formats to corresponding data type formats of federation server systems, as disclosed in independent claim 1 and similarly in independent claims 8 and 14.
The feature of executing a query access plan is disclosed in claim 1, that recites “executing the query access plan by calling the modified database access API to send the query statement and a data type mapping to a remote database system, wherein the data type mapping includes at least one data conversion definition for adapting respective remote database system data type formats to corresponding respective federation server system data type formats; fetching from the remote database system a query result set including serialized binary large object (BLOB) data compatible with the federation server system;”, and similarly in claims 8 and 14. Consequently, independent claims 1, 8, and 14 and dependent claims 2-6, 9-13, 15-19, and 21-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen (US Publication 2019/0188143 A1)
Lapushkin (US Publication 2021/0004488 A1)
Taylor (US Patent 10,318,516 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168